Citation Nr: 1744564	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  06-35 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for residuals of a right thumb sprain (right thumb condition).  

2. Entitlement to an initial compensable rating for residuals of a chipped sternum.  

 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to September 2004.  His awards include the Legion of Merit, the Meritorious Service Medal, and the Army Commendation Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, February 2016, and September 2016, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


VETERAN'S CONTENTIONS AND REPORTS OF SYMPTOMS

I. Right Thumb 

The Veteran seeks an increased rating for his right thumb condition.  He reports symptoms of recurrent radiating pain with activity, locking, popping, snapping, and limited flexibility, and also states that his right thumb is much larger than his left thumb.  He contends that these limitations cause him difficulty in squeezing or grabbing, leading to the dropping of small objects, and require the use of an ibuprofen cream or a hydrocodone medication for relief of pain.  

II. Sternum

The Veteran seeks an increased rating for the residuals of his chipped sternum, which he originally injured in a motor vehicle accident during service in 1975.  During a May 2005 VA examination, the Veteran reported that he felt a lump and snapping in his chest in beginning in September 2004, which was similar to tendonitis symptoms he experienced during service in 1978.  He reported similar sternum pain, popping, snapping, and swelling persisting intermittently since that time, causing difficulty lying or walking, and requiring ice treatments.  In December 2010, the Veteran averred that his sternum acted up about twice per year with attacks lasting about 7 days.  In May 2016, he stated that he had not had an episode of debilitating sternum pain in 18 months, but that he experienced the pain 4 times per year prior to that time.  He explained that he no longer experiences sternum pain because he does not exercise anymore or perform other activities that could aggravate his sternum.


LEGAL CONCLUSIONS

1. The criteria for an initial rating of 10 percent, but no higher, for the right thumb condition are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R.           §§ 3.102, 4.59, 4.71a, Diagnostic Code 5228 (2017).

2. The criteria for an initial rating of 10 percent, but no higher, for the residuals of a chipped sternum are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.20, 4.59, 4.71a, Diagnostic Code 5203 (2017).


REASONS AND BASES FOR LEGAL CONCLUSIONS

I. Right Thumb Condition

A. Diagnostic Code 5228

The Veteran's right thumb condition is currently rated as noncompensable under this Diagnostic Code, which provides various levels of compensation for limitation of motion of the thumb.  


1. Limitation of Motion

In first addressing whether a higher rating may be awarded under Diagnostic Code 5228, the Board concludes that a compensable rating cannot be assigned based on objective limitation of motion.  Range of motion testing conducted on VA examination in May 2005, December 2010, April 2016, and October 2016 noted no gap between the thumb and the fingers with the thumb attempting to oppose the fingers.  Reduced range of motion was not otherwise noted in the VA treatment records, nor does the Veteran contend as such.  In fact, in his May 2016 statement, he concurred with the April 2016 VA examiner's findings that he was able to touch his finger to his thumb repeatedly.  To the extent that the Veteran contends that he is entitled to a rating in excess of 10 percent based on range of motion, the Board concludes that the medical findings on objective examinations are of greater probative value than the lay allegations regarding the severity of his right thumb disability.  

II. Painful Motion

In consideration of the Veteran's credible reports of right thumb pain, however,  throughout the appeal period, including on range of motion testing conducted during the April 2016 VA examination, the Board finds that a 10 percent rating is warranted under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint).  The Board further finds that he is not entitled to a rating higher than 10 percent based on limitation of motion, as the assignment of a 10 percent rating adequately compensates him for any reported functional loss.  In making this finding, the Board has considered the Veteran's reports to the December 2010, April 2016, and October 2016 VA examiners that he did not have flare-ups of thumb symptoms, and that these examiners noted minimal functional impairment, that the pain does not cause functional loss, and no pain on the examination, respectively.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.40 (2017).  


III. Diagnostic Code 5003

The Board has considered whether a separate rating under Diagnostic Code 5003 may be warranted, based on arthritis confirmed by x-ray.  However, because ratings may not be awarded for both painful (but objectively noncompensable) limitation of motion and arthritis, the assignment of such would be prohibited, even if the Veteran in this case had a diagnosis of arthritis confirmed by x-ray.  

IV. Diagnostic Code 5224

A rating under Diagnostic Code 5224, which pertains to ankylosis, is also not available; the VA examiners did not note ankylosis of the thumb, nor was such reflected in the medical evidence or reported by the Veteran.  

II. Chipped Sternum Residuals 

The Veteran's residuals of a chipped sternum are currently rated as noncompensable by analogy to Diagnostic Code 5203.  

While the Veteran does not have impairment of the clavicle or scapula, as required for a compensable rating under Diagnostic Code 5203, the Board finds that a 10 percent rating is nonetheless warranted by analogy to this Diagnostic Code.  In making this finding, the Board credits the assessment of the May 2005 VA examiner that the Veteran's episodes of sternum pain are symptomatic of his service-connected chipped sternum residuals.  Although other VA examiners reported that the Veteran did not have currently have diagnosable residuals of the chipped sternum, the Board finds that the evidence is in equipoise on this issue, and will afford the benefit of the doubt to the Veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); 38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given that the Veteran's episodes of sternum pain and snapping are manifested by symptoms including pain, popping and swelling, the Board finds that they are in a similar location and consist of similar symptomatology to malunion of the scapula or clavicle.  Therefore, the Board finds that a 10 percent rating is warranted by analogy to Diagnostic Code 5203.  38 C.F.R. §§ 4.20, 4.59, 4.71a, Diagnostic Code 5203.  Although the Veteran stated that he has experienced the episodes of sternum pain less frequently in recent years, the Board credits his account that he has refrained from activities that could aggravate his sternum.  Thus, a 10 percent rating, but no higher, is warranted throughout the appeal period.  


ORDER

Since October 1, 2004, a rating of 10 percent, but no higher, for the               service-connected residuals of a right thumb sprain is granted.

Since October 1, 2004, a rating of 10 percent, but no higher, for the                service-connected residuals of a chipped sternum is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


